          Case 4:18-cv-02515-PJH Document 25 Filed 11/02/18 Page 1 of 4



1    LAURA R. PETROFF (SBN: 123215)
     lpetroff@winston.com
2    WINSTON & STRAWN LLP
     333 S. Grand Avenue
3    Los Angeles, CA 90071-1543
     Telephone:    (213) 615-1700
4    Facsimile:    (213) 615-1750

5    RAQUEL M. MASON (SBN: 301747)
     rmason@winston.com
6    WINSTON & STRAWN LLP
     101 California Street, 35th Floor
7    San Francisco, CA 94111
     Telephone:     (415) 591-1000
8    Facsimile:     (415) 591-1400

9    Attorneys for Defendants
     MEDTRONIC, INC.
10   MICHAEL JARO

11
                                 UNITED STATES DISTRICT COURT
12
                                NORTHERN DISTRICT OF CALIFORNIA
13

14
     DR. DAVID RUSCHKE, an individual,         )      Case No. 4:18-cv-02515-PJH
15                                             )
                    Plaintiff,                 )      [Case assigned to Hon. Phyllis J. Hamilton]
16                                             )
            v.                                 )      DEFENDANT MEDTRONIC, INC.’S
17                                             )      COUNTERCLAIM FOR:
     MEDTRONIC, PLC., formerly MEDTRONIC, )             (1) BREACH OF CONTRACT
18   INC.; KEITH JARO, an individual, and DOES )        (2) UNJUST ENRICHMENT
     1 through 10, inclusive,                  )
19                                             )
                    Defendants.                )
20                                             )

21

22

23

24

25

26

27

28

                                 DEFENDANT MEDTRONIC, INC.’S COUNTERCLAIM
                                             4:18-CV-02515-PJH
           Case 4:18-cv-02515-PJH Document 25 Filed 11/02/18 Page 2 of 4



1            Defendant and Counter-Claimant Medtronic, Inc. (“MEDTRONIC”) alleges as follows:

2                                                  PARTIES

3            1.      MEDTRONIC is, and at all times relevant hereto, a citizen of the State of Minnesota,

4    its place of incorporation and principal place of business.

5            2.      MEDTRONIC is informed and believes and thereon alleges that Plaintiff and

6    Counter-Defendant DR. DAVID RUSCHKE (“RUSCHKE”) is, and at all times relevant was, a

7    citizen of the State of California.

8                                          GENERAL ALLEGATIONS

9            3.      In this action. MEDTRONIC seeks damages resulting from breach of a written

10   contact, disgorgement of financial benefits, and all other remedies available at law or equity in

11   connection with wrongful conduct engaged in by RUSCHKE against MEDTRONIC, RUSCHKE’S

12   former employer, in violation of contractual and common law duties. The gravamen of the claims

13   asserted herein is that RUSHCKE has breached the terms of a shared appreciation loan (including all

14   subsequent amendments thereto), which formed a written contract between RUSCHKE and
15   MEDTRONIC.
16           4.      On or about May 17, 2007, MEDTRONIC and RUSCHKE entered into a written

17   Shared Appreciation Loan Note under which MEDTRONIC loaned $250,000, the value received, to

18   RUSCHKE, as a 10-year shared appreciation loan in order for RUSCHKE to obtain property in

19   California. The indebtedness was secured by RUSCHKE’s property in Santa Rosa, California. On

20   September 26, 2011, the Parties entered into the Amended and Restated Shared Appreciation Loan,

21   which amended the loan so that the indebtedness was instead secured by RUSCHKE’s property in

22   Baltimore, Maryland. A true and correct copy of the Shared Appreciation Loan Note is attached

23   hereto as Exhibit A, and the Amended and Restated Shared Appreciation Loan is attached hereto as

24   Exhibit B (collectively, the “SAL”).

25           5.      The SAL provided that RUSCHKE promises to pay MEDTRONIC “the principal

26   sum of Two Hundred Fifty Thousand Dollars and 00/100 ($250,000.00), plus contingent interest.”

27   See Exs. A-B. The interest includes 89% of the net appreciated value of the property, if any, securing

28   the note, which is “due and owing” to MEDTRONIC upon the occurrence of any one of the certain
                                                  1
                                     DEFENDANT MEDTRONIC’S COUNTERCLAIM
                                               4:18-CV-02515-PJH
           Case 4:18-cv-02515-PJH Document 25 Filed 11/02/18 Page 3 of 4



1    events described in the SAL, but no later than May 17, 2017. See id. The SAL further provided that

2    “in the event principal and Contingent Interest hereunder are not paid by Borrower to Lender within

3    thirty (30) days of the date the same become due, then the sum of the outstanding principal and

4    Contingent Interest shall, until paid in full, bear interest at the rate of Eight Percent (8%) per annum

5    or, if a greater amount is permitted under applicable law, at the highest rate permitted by law.” See

6    id.

7           6.      On July 30, 2018, MEDTRONIC requested immediate payment from RUSHCKE of

8    the Principal Amount of $250,000, plus interest, according to the terms of the SAL, because the

9    payment was past due. RUSCHKE has continued to refuse to pay MEDTRONIC the principal loan

10   amount and contingent interest, according to the terms of the SAL.

11                                       FIRST CAUSE OF ACTION

12                                       (Breach of Written Contract)

13          7.      Paragraphs 1 through 6 are incorporated herein by reference.

14          8.      MEDTRONIC has performed all conditions, covenants, and promises required on its
15   part to be performed according to the SAL except those for which it is or has been excused or
16   prevented from performing.
17          9.      MEDTRONIC is informed and believes, and thereupon alleges, that RUSCHKE
18   breached the SAL by, among other things, failing to pay MEDTRONIC the principal loan amount
19   and contingent interest when it was due and owing according to the terms of the SAL.

20          10.     As a direct and proximate result of RUSCHKE’S said material breach, MEDTRONIC

21   has been damaged in the sum of $250,000 plus contingent interest, and legal interest, commencing

22   30 days after the date the same became due, according to the terms of the SAL. The exact amount of

23   MEDTRONIC’s damages will be proven at the time of trial.

24                                     SECOND CAUSE OF ACTION

25                                            (Unjust Enrichment)

26          11.     Paragraphs 1 through 10 are incorporated herein by reference.

27          12.     On information and belief, RUSCHKE received a benefit and was unjustly enriched

28   by his wrongful conduct described herein, to MEDTRONIC’s detriment.
                                                     2
                                     DEFENDANT MEDTRONIC’S COUNTERCLAIM
                                               4:18-CV-02515-PJH
          Case 4:18-cv-02515-PJH Document 25 Filed 11/02/18 Page 4 of 4



1           13.    MEDTRONIC also seeks disgorgement of any and all profits and monetary benefits

2    RUSCHKE unjustly gained in violation of the SAL, according to the terms of the SAL.

3                                         PRAYER FOR RELIEF

4           WHEREFORE, MEDTRONIC prays for Judgment as follows:

5           l.     For compensatory damages in the principal sum of $250,000.00 plus contingent

6                  interest, together with pre-judgment and post-judgment interest as provided by the

7                  SAL and as provided by law;

8           2.     For disgorgement of any and all profits and monetary benefits RUSCHKE unjustly

9                  gained in violation of the SAL;

10          3.     For costs of suit incurred herein, including but not limited to reasonable attorneys'

11                 fees and expenses; and

12          4.     For such other and further relief as the Court may deem just and proper.

13                                          JURY DEMANDED

14          MEDTRONIC requests a trial by jury.
15

16
     Dated: November 2, 2018                      WINSTON & STRAWN LLP
17

18
                                                  By: /s/ Raquel M. Mason
19                                                    Laura R. Petroff
                                                      Raquel M. Mason
20                                                    Attorneys for Defendant
                                                      MEDTRONIC, INC.
21

22

23

24

25

26

27

28
                                                       3
                                   DEFENDANT MEDTRONIC’S COUNTERCLAIM
                                             4:18-CV-02515-PJH
